133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward W. PRITCHETT, Plaintiff-Appellant,v.MERIT SYSTEM PROTECTION BOARD;  Ben L. Erderigh, Chairman;United States Postal Service;  Marvin T. Runyon,Postmaster General, Defendants-Appellees.
No. 97-55611.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 20, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Edward W. Pritchett appeals pro se the district court's dismissal of his First Amended Petition for Judicial Review.  Pritchett challenges a 1995 decision of the Merit Systems Protection Board ("MSPB") which dismissed as untimely Pritchett's appeal from his 1991 termination as a mailhandler with the United States Post Office.


3
The district court properly dismissed Pritchett's complaint for lack of subject matter jurisdiction because Pritchett's appeal to the MSPB was not decided on the merits.  See 5 U.S.C. § 7703(b)(1);  Ballentine v. Merit Systems Protection Board, 738 F.2d 1244 (Fed.Cir.1984) (explaining that an appeal cannot be taken to the district court until the discrimination issue and the appealable action have been decided on the merits by the MSPB).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3